DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 4, 5, 6, 2, 7, 8, 11, 12, 13, 6, 14, 15, 16, 18, 20, 19, and 1, respectively, of U.S. Patent No. 11,086,098. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of the instant application are anticipated by the claim limitations of U.S. Patent No. 11,086,098.
US 11,086,068- Claim 1
US 17/369251- Claim 1
1. A lens driving device, comprising: 
1. A lens driving device comprising: 
a cover member comprising an upper plate and a lateral plate extending from an outer edge of the upper plate; 
a cover member comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin disposed in the cover member; 
a bobbin disposed in the cover member; 
a housing disposed between the bobbin and the cover member; 
a housing disposed between the bobbin and the cover member; 
a coil disposed on the bobbin; 
a coil disposed on the bobbin; 
a magnet disposed on the housing and facing the coil; 

and an upper elastic member coupled to the bobbin, 

wherein the housing comprises an upper portion disposed between the upper plate of the cover member and the magnet, and a lateral portion downwardly extending from the upper portion of the housing, 

wherein the lateral portion of the housing comprises a plurality of lateral portions, 

wherein the magnet is disposed between two adjacent lateral portions of the plurality of lateral portions,
a magnet disposed between the coil and the lateral plate of the cover member;
wherein the upper elastic member comprises an inner portion coupled to the bobbin, an outer portion and a connection portion connecting the inner portion and the outer portion, and 
and an upper elastic member comprising an inner portion coupled to the bobbin, an outer portion, and a connection portion connecting the inner portion and the outer portion, 
wherein the outer portion of the upper elastic member is fixed between the magnet and the upper portion of the housing, and wherein the magnet is adhered to the outer portion of the upper elastic member.
wherein the outer portion of the upper elastic member is fixed between the housing and the magnet, and wherein the outer portion of the upper elastic member is adhered to the housing.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2012/0146432.
In regard to claim 1, Kim et al., US 2012/0146432, discloses a lens driving device comprising: 
a cover member (see figure 1, elements 600) comprising an upper plate (see figure 1, element 610)  and a lateral plate (see figure 1, element 620) extending from the upper plate (see para 68); 
a bobbin (see figure 1, element 180) disposed in the cover member (see para 24-28); 
a housing (see figure 1, element 500) disposed between the bobbin and the cover member; a coil disposed on the bobbin (see para 64); 
a magnet (see figure 1, element 210) disposed between the coil and the lateral plate of the cover member (see para 37); and 
an upper elastic member (see figure 1, element 370) comprising an inner portion (see figure 1, element 373) coupled to the bobbin, an outer portion (see figure 1, element 371), and a connection portion (see figure 1, not numbered) connecting the inner portion and the outer portion (see para 43), 
wherein the outer portion of the upper elastic member is fixed between the housing and the magnet, and wherein the outer portion of the upper elastic member is adhered to the housing (see figure 1).
In regard to claim 2, Kim et al., US 2012/0146432, discloses the lens driving device of claim 1, wherein the housing comprises an upper portion (see figure 1, element 510) disposed between the upper plate of the cover member and the magnet, and a plurality of lateral portions (see figure 1, element 520)  downwardly extending from the upper portion of the housing, and wherein the magnet is disposed between two adjacent lateral portions of the plurality of lateral portions (see figure 1 and para 64).
In regard to claim 3, Kim et al., US 2012/0146432, discloses the lens driving device of claim 2, wherein the outer portion of the upper elastic member is fixed between the magnet and the upper portion of the housing (see figure 1).
In regard to claim 4, Kim et al., US 2012/0146432, discloses the lens driving device of claim 2, wherein the outer portion of the upper elastic member is in direct physical contact with both the upper portion of the housing and the magnet (see figure 1).
In regard to claim 5, Kim et al., US 2012/0146432, discloses the lens driving device of claim 1, wherein the outer portion of the upper elastic member is fixed by a coupling force of the magnet coupled to the housing (see figure 1 and para 7 and 37-40).
In regard to claim 7, Kim et al., US 2012/0146432, discloses the lens driving device of claim 1, comprising a base (see figure 1, element 400) disposed below the bobbin and coupled to the lateral plate of the cover member, wherein the magnet is disposed between the base and the housing (see para 48).
In regard to claim 8, Kim et al., US 2012/0146432, discloses the lens driving device of claim 1, wherein the outer portion of the upper elastic member comprises first to fourth outer portions, wherein the magnet comprises a first magnet and a second magnet opposite to the first magnet (see para 41: 4 magnets, one on each corner), wherein the first outer portion of the upper elastic member is disposed between the first magnet and the upper portion of the housing, and wherein the second outer portion of the upper elastic member is disposed between the second magnet and the upper portion of the housing (see figure 1).
In regard to claim 9, Kim et al., US 2012/0146432, discloses the lens driving device of claim 8, wherein the upper elastic member comprises a first portion connecting the first outer portion and the third outer portion, a second portion connecting the first outer portion and the fourth outer portion, a third portion connecting the second outer portion and the third outer portion, and a fourth portion connecting the second outer portion and the fourth outer portion (see figure 1, element 370).


In regard to claim 11, Kim et al., US 2012/0146432, discloses the lens driving device of claim 2, wherein the lateral portion of the housing is formed on each of four corners of the upper portion of the housing (see figure 1).
In regard to claim 12, Kim et al., US 2012/0146432, discloses the lens driving device of claim 1, comprising a lower elastic member (see figure 1, element 350) coupled to the bobbin and disposed below the upper elastic member, wherein the lower elastic member comprises two elastic units electrically coupled to the coil (see para 42).
In regard to claim 13, Kim et al., US 2012/0146432, discloses the lens driving device of claim 1, wherein the magnet is adhered to the outer portion of the upper elastic member (see figure 1).
In regard to claim 16, Kim et al., US 2012/0146432, discloses a lens driving device comprising: 
a cover member (see figure 1, elements 600) comprising (see figure 1, element 610) and a lateral plate (see figure 1, element 620) extending from the upper plate (see para 68); 
a bobbin (see figure 1, element 180) disposed in the cover member (see para 24-28); 
a housing (see figure 1, element 500) disposed between the bobbin and the cover member (see para 64); 
a coil (see figure 1, element 190) disposed on the bobbin (see para 31-32); 
a magnet (see figure 1, element 210) disposed between the coil and the lateral plate of the cover member (see para 37); and 
an upper elastic member (see figure 1, element 370) comprising an inner portion (see figure 1, element 373) coupled to the bobbin, an outer portion (see figure 1, element 371), and a connection portion (see figure 1, not numbered) connecting the inner portion and the outer portion (see para 43),
wherein the housing comprises an upper portion (see figure 1, element 510) disposed between the upper plate of the cover member and the magnet, 
wherein the outer portion of the upper elastic member is fixed between the upper portion of the housing and the magnet (see figure 1), and 
wherein the outer portion of the upper elastic member is adhered to the upper portion of the housing (see figure 1).
In regard to claim 17, Kim et al., US 2012/0146432, discloses the lens driving device of claim 16, wherein the housing comprises a plurality of lateral (see figure 1, element 520)  portions downwardly extending from the upper portion of the housing, and wherein the magnet is disposed between two adjacent lateral portions of the plurality of lateral portions (see figure 1 and para 64).
In regard to claim 18, Kim et al., US 2012/0146432, discloses the lens driving device of claim 16, wherein the outer portion of the upper elastic member is in direct physical contact with both the upper portion of the housing and the magnet (see figure 1).
In regard to claim 19, Kim et al., US 2012/0146432, discloses the lens driving device of claim 16, wherein the magnet is adhered to the outer portion of the upper elastic member (see figure 1).
In regard to claim 20, Kim et al., US 2012/0146432, discloses a lens driving device, comprising: 
a cover member (see figure 1, elements 600) comprising (see figure 1, element 610) and a lateral plate (see figure 1, element 620) extending from the upper plate (see para 68); 
a bobbin (see figure 1, element 180) disposed in the cover member (see para 24-28);
a coil (see figure 1, element 190) disposed on the bobbin (see para 31-32); 
a magnet (see figure 1, element 210) disposed between the coil and the lateral plate of the cover member (see para 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2012/0146432, in view of Okuyama et al., US 2013/0194490.
In regard to claim 6, Kim et al., US 2012/0146432, discloses the lens driving device of claim 1.  The Kim reference does not specifically disclose wherein the outer portion of the upper elastic member is fixed between the magnet and the housing by an adhesive.
It is well known in the art to adhere components of a lens driving device with an adhesive to insure the components stay in the property position for operation when the device is moved.  Okuyama et al., US 2013/0194490, discloses a lens driving device that uses adhesives to bond components such as the driving coil 16 to tubular portions 162, the upper elastic member 22 to the yoke 20, and the lens assembly 11 to the lens hold 14 (see para 48-49, 57, 61, 64, 67, and 70).
It would have been and obvious design choice to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to modify the magnet of Kim et al., US 2012/0146432, in view of Okuyama et al., US 2013/0194490, the outer portion of the upper elastic member is fixed between the magnet and the housing by an adhesive, in order to secure the magnet in the proper position for operation of the device.
In regard to claim 10, Kim et al., US 2012/0146432, discloses the lens driving device of claim 1.  The Kim reference does not specifically disclose wherein the inner portion of the upper elastic member is adhered to the bobbin by an adhesive.
It is well known in the art to adhere components of a lens driving device with an adhesive to insure the components stay in the property position for operation when the device is moved.  Okuyama et al., US 2013/0194490, discloses a lens driving device that uses adhesives to bond components such as the driving coil 16 to tubular portions 162, the upper elastic member 22 to the yoke 20, and the lens assembly 11 to the lens hold 14 (see para 48-49, 57, 61, 64, 67, and 70).
It would have been and obvious design choice to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to modify the magnet of Kim et al., US 2012/0146432, in view of Okuyama et al., US 2013/0194490, wherein the inner portion of the upper elastic member is adhered to the bobbin by an adhesive, in order to secure the magnet in the proper position for operation of the device.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over modify Kim et al., US 2012/0146432, in view of Kirii, US 2014/0118854.
In regard to claim 14, Kim et al., US 2012/0146432, discloses the lens driving device of claim 1.  The Kim reference does not specifically disclose the lens driving device is part of a camera module comprising a printed circuit board (PCB); an image sensor disposed on the PCB; the lens driving device of claim 1 disposed above the PCB; and a lens coupled to the bobbin of the lens driving device and disposed at a position corresponding to that of the image sensor.
Kirii, US 2014/0118854, discloses a camera module, comprising: 
a printed circuit board (PCB) (see figure 8, element 35 and para 53); 
an image sensor (see figure 8, element 13) disposed on the PCB (see para 54); 
a lens driving device disposed above the PCB (see figure 5, element 10 and para 52); and 
a lens (see figure 7, element 11) coupled to the bobbin of the lens driving device and disposed at a position corresponding to that of the image sensor (see para 74-77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kim et al., US 2012/0146432, in view of Kirii, US 2014/0118854, to have a camera module comprising a printed circuit board (PCB); an image sensor disposed on the PCB; the lens driving device of claim 1 disposed above the PCB; and a lens coupled to the bobbin of the lens driving device and disposed at a position corresponding to that of the image sensor, in order to capture images with the lens driving unit in the compact camera formed.
In regard to claim 15, Kim et al., US 2012/0146432, in view of Kirii, US 2014/0118854, discloses the camera module of claim 14.  The Kim reference does not specifically disclose an optical apparatus, comprising: a main body; the camera module of claim 14 disposed on the main body; and a display.  The Kirii reference discloses an optical apparatus, comprising: a main body (see figure 15, element 100); the camera module of claim 14 disposed on the main body (see claim 14 above); and a display disposed on the main body (see para 95-96: not shown, it is implied the mobile device has a display on the main body, in order to capture and view images captured by the camera as well as to perform other functions such as placing a phone call).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kim et al., US 2012/0146432, in view of Kirii, US 2014/0118854, to have an optical apparatus, comprising: a main body (see figure 15, element 100); the camera module of claim 14 disposed on the main body (see claim 14 above); and a display disposed on the main body, in order to capture images with the lens driving unit in the compact camera formed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0177479, discloses an imaging device with a bobbin and upper elastic member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs